PER CURIAM.
This proceeding is before the Court on the petition of Banks Booth Vest, Jr., for leave to resign from The Florida Bar. The petition is filed pursuant to the Florida Bar Integration Rule, article XI, Rule 11.08.
The petition acknowledges the existence of grievances filed against petitioner and the pendency of disciplinary investigations within the disciplinary agencies of The Florida Bar. The petition states that the resignation, if permitted, will be without leave to reapply for membership in the Bar.
The petition sets forth facts supporting the conclusion that the public interest and the purity of the courts will not be adversely affected nor will the administration of justice or public confidence in the legal profession be hindered. The Florida Bar does not oppose the petition.
Accordingly, we grant the petition of Banks Booth Vest, Jr., for leave to resign permanently from membership in The Florida Bar. His name shall be stricken from the roll of attorneys admitted to practice in the State of Florida.
It is so ordered.
McDonald, C.J., and ADKINS, BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.